         Case 1:19-mc-00537-PKC Document 13 Filed 06/17/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

__________________________________________

MARY BILEK, individually and on behalf of                     Civil Action No. 1:19-mc-00537
others similarly situated,

        Plaintiff,                                            Northern District of Illinois
                                                              Civil Action No. 1:18-cv-03083
v.

NATIONAL CONGRESS OF EMPLOYERS,
INC., et al.,

      Defendants.
_________________________________________


     NOTICE OF WITHDRAWAL OF NON-PARTY, GROUP PLAN ADMINISTRATOR,
                  INC.’S MOTION TO QUASH RULE SUBPOENA
        Currently pending before the Court is a Motion to Quash the Rule 45 Subpoena, dated

November 18, 2019, and filed by Movant Group Plan Administrators, Inc. (“GPA”) [ECF No. 1]

(hereinafter the “Motion”). The Motion seeks an Order quashing the November 4, 2019

Subpoena served upon Movant GPA, and issued by the Clerk of the Court for the United States

District Court for the Northern District of Illinois, in the matter of Mary Bilek v. National

Congress of Employers, Inc. et al., under Civil Action No. 1:18-cv-03083 (hereinafter the “Ill.

Action I”). In light of significant developments that impact the Motion since the filing – most

notably, the May 21, 2020 Order of the United States District Court for the Norther District of

Illinois [Ill. Action I, ECF No. 239] quashing (without prejudice) Plaintiff’s Subpoenas to Non-

Parties [Ill. Action I, ECF No. 214], without first exhausting her efforts to obtain information

from direct-party Defendants – Movant GPA respectfully requests that the Court withdraw the

Motion, currently pending, to Quash pursuant to Fed. R. Civ. P. 45(d)(3).



                                                  1
         Case 1:19-mc-00537-PKC Document 13 Filed 06/17/20 Page 2 of 3



       Movant GPA now files this Notice, with notice to Counsel for Mary Bilek, to inform the

Court that GPA is withdrawing the Motion, without prejudice, and with the right to re-file, in

view of the foregoing.



Dated: June 17, 2020

                                             Respectfully submitted,

                                             B&B LAW GROUP, LLC
                                             Attorneys for the Movant,
                                             Group Plan Administrators, Inc.
                                             112 Main Road, Suite 4
                                             Montville, New Jersey 07045
                                             P: (973) 536-2224
                                             E: leigh@b-blawgroup.com



                                             By:_/s/ Leigh Birnbaum__________________
                                                    LEIGH BIRNBAUM, ESQ.




                                                2
        Case 1:19-mc-00537-PKC Document 13 Filed 06/17/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that after this Notice is filed in the United States District

Court for the Southern District of New York, it will be served, via electronic mail and the

Court’s SDNY CM/ECF, to the following parties:

Alexander Burke, Esq.,
aburke@burkelawllc.com,
Burke Law Offices, LLC
155 N. Michigan Avenue, Suite 9020
Chicago, IL 60601
Attorneys for Plaintiff


                                            B&B LAW GROUP, LLC
                                            Attorneys for the Movant,
                                            Group Plan Administrators, Inc.
                                            112 Main Road, Suite 4
                                            Montville, New Jersey 07045
                                            P: (973) 536-2224
                                            E: leigh@b-blawgroup.com



                                            By:_/s/ Leigh Birnbaum__________________
                                                   LEIGH BIRNBAUM, ESQ.




                                               3
